This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                            NO. A-1-CA-36551

 5 DAMIAN ARENAS,

 6          Defendant-Appellant.


 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Karen L. Townsend, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Bennett J. Baur, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.

19   {1}    Defendant appeals from his conviction for felony DWI, entered pursuant to a
 1 conditional plea, wherein he reserved the right to appeal the district court’s denial of

 2 his motion to dismiss on speedy trial grounds. This Court issued a calendar notice

 3 proposing to affirm relying, in part, on State v. Hill, 2005-NMCA-143, ¶ 12, 138 N.M.

 4 693, 125 P.2d 1175. Defendant has filed a memorandum in opposition requesting that

 5 this Court revisit our holding in Hill. However, given that our holding in Hill was

 6 premised on binding New Mexico Supreme Court precedent, we decline to revisit that

 7 holding. As a result, we conclude that Defendant has not demonstrated a speedy trial

 8 violation. Accordingly, we affirm.

 9        IT IS SO ORDERED.


10                                         _________________________________
11                                         MICHAEL E. VIGIL, Judge


12 WE CONCUR:


13 ___________________________
14 JULIE J. VARGAS, Judge


15 ___________________________
16 STEPHEN G. FRENCH, Judge




                                              2